810 F.2d 202
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.OCEAN PACIFIC SUNWEAR, LTD.;  Jordache Enterprises, Inc.,Plaintiffs-Appellees.v.MIDWEST LETTERING, INC., Defendant-Appellant.
No. 86-3306.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1986.

Before KEITH, GUY and NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that appellant has appealed from the order denying its motion for summary judgment.   Such an order is not appealable.   Tekton, Inc. v. Builders Bid Service of Utah, Inc., 676 F.2d 1352 (10th Cir.1982);   Ardoin v. McDermott & Co., 641 F.2d 277 (5th Cir.1981).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.   Rule 9(d)(1), Rules of the Sixth Circuit.